        Case 2:18-cr-00101-GEKP Document 297 Filed 08/26/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :
                                                    :
            v.                                      :     CRIMINAL NO. 18-101-10
                                                    :
MARCUS REY WILLIAMS                                 :

                                         ORDER

                 AND NOW, this          day of August, 2021, upon consideration of the

Government's Motion to Unseal, it is hereby

                                       ORDERED

that the government=s motion be, and hereby is, GRANTED, and that the Transcript of the

Change of Plea hearing in this matter is hereby temporarily, UNSEALED.

                                              BY THE COURT:




                                              HONORABLE GENE E.K. PRATTER
                                              United States District Court Judge
        Case 2:18-cr-00101-GEKP Document 297 Filed 08/26/21 Page 2 of 3




                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :
                                                       :
             v.                                        :       CRIMINAL NO. 18-101-10
                                                       :
MARCUS REY WILLIAMS                                    :

       GOVERNMENT=S MOTION TO TEMPORARILY UNSEAL TRANSCRIPT

                  The United States of America, by its attorneys, Jennifer Arbittier Williams,

Acting United States Attorney for the Eastern District of Pennsylvania, and Jason P. Bologna,

Assistant United States Attorney for the district, respectfully represents:

       1.         On March 9, 2020, the government presented a Change of Plea in this matter,

wherein the Transcript was filed under seal.

       2.         The government is requesting that the Transcript of the Change of Plea hearing be

temporarily unsealed for the limited purpose of obtaining a copy of the guilty plea colloquy.

                  WHEREFORE, the government respectfully requests that its motion be granted

and that the Transcript of the Change of Plea be temporarily unsealed.

                                                Respectfully submitted,

                                                JENNIFER ARBITTIER WILLIAMS
                                                Acting United States Attorney



                                                /s/ Jason P. Bologna
                                                JASON P. BOLOGNA
                                                Assistant United States Attorney
        Case 2:18-cr-00101-GEKP Document 297 Filed 08/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

              I hereby certify that a copy of the Government’s Motion to Unseal has been

served on below counsel by e-mail, and by ECF filing.

                                   Benjamin Cooper, Esq.
                              Attorney for Marcus Rey Williams

                                                         /s Jason P. Bologna
                                                         Assistant United States Attorney

Date:   August 26, 2021
